Citation Nr: 0425499	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-13-149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

The propriety of a 20 percent initial rating for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action that 
granted service connection for diabetes mellitus, which was 
assigned a 20 percent rating, effective July 9, 2001.  In a 
rating decision of February 2002, the RO confirmed and 
continued the 20 percent rating for diabetes mellitus, but 
granted an earlier effective date of September 21, 1992, for 
the assignment of this rating.  

In a letter dated in July 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection for diabetes mellitus, and offered to assist him 
in obtaining any relevant evidence.  The letter gave notice 
of what evidence the veteran needed to submit and what the VA 
would try to obtain.  A similar letter was sent to the 
veteran in December 2001 regarding his claim for a higher 
evaluation.  This letter informed him only of the evidence 
needed to establish service connection.  The letters did not 
notify the veteran of the evidence needed to substantiate 
entitlement to a higher evaluation for diabetes mellitus.  
However, that issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last afforded a VA examination of his service 
connected diabetes mellitus in September 2002.  In a letter 
received by the VA in January 2003, the veteran asserted that 
his diabetes had significantly worsened since this 
examination and necessitated frequent monitoring of his blood 
sugar level, a more restricted diet, and frequent insulin 
injections.  The Board notes that the veteran is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination. Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  


In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should ensure that all 
notice requirements of the VCAA are met.

2.  The AMC or RO should ask the veteran 
to report all treatment received for 
diabetes mellitus since January 2003.  
The AMC or RO should then take the 
necessary steps to obtain records of this 
treatment.

3.  The AMC or RO should afford the 
veteran an endocrinology examination, to 
assess his service-connected diabetes 
mellitus.  The claims folder must be made 
available to, and be reviewed, by the 
examiner. The examiner should address how 
many insulin injections the veteran's 
diabetes requires each day; whether the 
diabetes requires regulation of 
activities and, if so, in what respect; 
whether the veteran has had any episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider; whether the 
veteran has experienced progressive loss 
of weight and strength due to diabetes 
and, if so, to what extent; and whether 
the veteran has other complications of 
diabetes.  

4.  Then, the AMC or RO should re-
adjudicate the veteran's current claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




